On Application for Rehearing.
This case has received careful consideration on the application for rehearing by Judge PELHAM and Judge EVANS, who concurred in the majority opinion of the court written by PELHAM, P.J., on the original submission, and they think the questions dealt with are correctly treated and disposed of in that opinion. We adhere to that opinion, and can see no good reason or beneficial purpose to be served by promulgating a lengthy opinion on this application, containing a rediscussion of the questions we deem properly disposed of on sound reasoning and good authority in the original opinion. The cases cited in the majority opinion of the court will be found, upon investigation, in every instance to support the holdings they are cited in connection with. There is nothing in any of the numerous array of cases cited in Judge BROWN'S additional opinion of some length, which he seems to think necessary to promulgate on this application, *Page 21 
to elucidate his minority views, that is in the way of what is said, or the conclusions reached, by the majority of the court in the original opinion.
We have again, with painstaking care, reviewed the facts in the case, and are of the opinion, as heretofore expressed, that there is ample evidence to sustain the jury's verdict, and that the trial court cannot be said to have committed reversible error in overruling the defendant's motion for a new trial, under the familiar rule of law applicable to review here of the trial court's rulings in denying motions for new trials, based on the ground that the verdict is contrary to or not supported by the evidence. The witness Mrs. Woodruff seems to have been a rather illiterate, elderly woman, unable to give a very intelligent version of the transaction; but her testimony, taken as a whole, does not seem to us to be open to any other fair and reasonable construction than that the defendant made false representations to her about his being a lawyer, that induced her to execute a mortgage to the defendant for the purpose of securing an attorney's fee to him to obtain his services as a lawyer to represent her son. If she was not misled and deceived by the defendant assuring her that this was the purpose for which the mortgage was given, why was it executed at his instance to him? It was not disputed that the mortgage was executed by this old lady to secure an attorney's fee for the services of a lawyer to assist her son out of his troubles. The evidence shows withoutcontradiction that the defendant procured the mortgage from herand that it was executed to him. Mrs. Woodruff testified positively that the defendant stated to her that he was a lawyer and would represent her son as such. Her testimony as a whole and the attending circumstances bear out the reasonableness and truth of this statement. One or two isolated or detached sentences in her testimony may be seized upon and stressed to detract from the effect of her testimony and the corroborating circumstances; but clearly this was a question of fact, properly submitted to the jury, and was resolved by the jury against the defendant. The trial court, possessing the advantage of having the witnesses before it, entertained the opinion that the jury was justified, under the evidence adduced upon the trial, in its conclusion, and a careful consideration of the evidence set out in the record leads us to the same conclusion, and we would feel unwarranted in overturning the verdict of the jury and holding the trial court in error in its ruling and reverse the judgment.
The application for a rehearing is denied.